IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 7, 2009

                                     No. 08-50823                      Charles R. Fulbruge III
                                   Summary Calender                            Clerk



LARRY G RAMIREZ,

                                                   Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 5:07-CV-183


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Larry Ramirez appeals the district court’s order affirming the final
decision of the Commissioner of Social Security (the “Commissioner”) that
Ramirez was not disabled within the meaning of the Social Security Act (the
“Act”). Because we find that the Commissioner’s decision is based on substantial
evidence and is in accordance with the law, we AFFIRM.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50823

      After injuring his shoulder on the job and injuring his hip at home in a
separate incident, Ramirez filed for disability benefits with the Social Security
Administration (“SSA”). The Commissioner denied the application and an
administrative law judge (“ALJ”), using the required five-step process, issued a
decision that Ramirez was disabled from March 1, 2001 through December 10,
2002, but not before or after that period of time. Ramirez brought an action for
judicial review of that determination and the district court affirmed the ALJ
decision. Ramirez appealed.
      The issue in this case is whether the finding of the ALJ is supported by
substantial evidence. Our review of a decision by the ALJ is limited to two
inquiries: (1) whether it is supported by substantial evidence; and (2) whether
it comports with relevant legal standards. See Greenspan v. Shalala, 38 F.3d
232, 236 (5th Cir. 1994). See also Randall v. Astrue, 2009 WL 1578236 at n.5
(5th Cir. 2009). Substantial evidence is “relevant and sufficient for a reasonable
mind to accept as adequate to support a conclusion; it must be more than a
scintilla, but it need not be a preponderance.” See Anthony v. Sullivan, 954 F.2d
289, 295 (5th Cir. 1992). If the findings of the ALJ are supported by substantial
evidence, they are conclusive. Id. “[W]e may neither reweigh the evidence in the
record nor substitute our judgment for the [Commissioner’s].” See Villa v.
Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990).
      Ramirez complains that the ALJ's finding of his residual functional
capacity (“RFC”) is not supported by substantial evidence and that the ALJ erred
in finding that he retained the ability to perform his past relevant work as an
assembler. Ramirez argues that the ALJ was not specific enough in finding that
he retained his ability to perform work as an assembler. Ramirez further argues
that the ALJ's questioning of the vocational expert was deficient and that a
differently worded question would have resulted in different answers by the
vocational expert and a subsequent finding of disability. We reject each of these

                                        2
                                   No. 08-50823

arguments.
      The record does not support Ramirez’s claim that the ALJ decision was not
supported by substantial evidence because the ALJ failed to accept the opinion
of any treating physician. In fact, the ALJ defers to Dr. Diment, who Ramirez
calls his “longtime treating physician.” Dr. Diment treated Ramirez for both his
shoulder and hip throughout the period for which the ALJ found disability. Dr.
Diment stated that Ramirez was “able to return to work with restrictions,” on
December 11, 2002. This aligns perfectly with the ALJ decision that the
disability ended on December 10, 2002. Ramirez also claims that the ALJ failed
to do a proper analysis of the requirements of his past work in comparison to
Ramirez’s residual functional capacity. We do not agree. The ALJ interviewed
Ramirez on the requirements of his past assembly work, examined the
limitations prescribed by doctors, asked the vocational expert whether Ramirez’s
RFC would allow him to perform his past relevant work, and followed the
vocational expert’s conclusions.
      Further, substantial evidence also supports the ALJ’s finding that
Ramirez retained his ability to perform work as an assembler. Ramirez
misinterprets a statement by Dr. Purewal as a determination that he could not
perform his past work. What Dr. Purewal actually said was that Ramirez could
not return to his former position “without restrictions,” but that he could return
with restrictions and in fact had no restrictions regarding the use of his right
shoulder and arm. While Ramirez might not be able to do the exact work that he
was doing on the day that he was injured, that injury occurred on only his
second day on the job. His work history shows that he had other, less strenuous
jobs prior to that. Further, even given the restrictions of being unable to lift or
carry more than ten pounds with his left arm, there are no restrictions regarding
the use of his right shoulder or right arm, which is his dominant arm. A
vocational assessment found that there were 940,000 sedentary unskilled jobs

                                        3
                                  No. 08-50823

available at the time in Michigan’s economy. Ramirez complains that the ALJ
did not specify “plumbing” assembler, based on Latham v. Shalala, 36 F.3d 482,
484 (5th Cir. 1994). However, the ALJ specifically referred to plumbing assembly
work in its finding. Furthermore, the specificity required in Latham was a
specificity of the level of exertion of the work. Id. The ALJ was specific about
this, finding that work as an assembler was a sedentary exertional level
unskilled job.
      Finally, we reject Ramirez’s challenge of the hypothetical questioning of
the vocational expert. Ramirez claims that if all of his limitations had been
referenced in the hypothetical question, the vocational expert would have
answered differently and the ALJ would have found that Ramirez could no
longer perform work as a plumbing assembler. The record shows otherwise. The
transcript of the hearing indicates that the vocational expert was fully familiar
with the vocational exhibits in the court file. The transcript further indicates
that when the ALJ posed his hypothetical question, he mentioned the shoulder
injury, the hip injury, the sit/stand limitations, the limitation on performing
simple repetitive tasks, and a variety of other limitations. There is no reason to
conclude that the vocational expert did not have all of the information needed
to make a proper recommendation. Accordingly, we conclude that the ALJ’s
findings were supported by substantial evidence.
      For the above reasons, we AFFIRM the district court’s order in favor of the
Commissioner.




                                        4